Case 2:19-cv-17868-SDW-ESK Document 21 Filed 04/17/20 Page 1 of 5 PageID: 583



 NOT FOR PUBLICATION
                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY


           CHAMBERS OF                                             MARTIN LUTHER KING COURTHOUSE
      SUSAN D. WIGENTON                                                    50 WALNUT ST.
     UNITED STATES DISTRICT JUDGE                                        NEWARK, NJ 07101
                                                                             973-645-5903


                                             April 17, 2020


Tracey C. Hinson, Esq.
Hinson Snipes LLP
116 Village Blvd., Suite 307
Princeton, NJ 08540
Attorney for Plaintiff

Fredrick L. Rubenstein, Esq.
James P. Nolan & Associates
61 Green Street
Woodbridge, NJ 07095
Attorney for Defendants



                  LETTER OPINION FILED WITH THE CLERK OF THE COURT

          Re:     Brady v. Township of Woodbridge et al.
                  Civil Action No. 19-17868 (SDW) (ESK)

Counsel:

        Before this Court is Defendants Township of Woodbridge, Director Robert Hubner,
Lieutenant Brian Murphy, Detective Sean Grogan, Sergeant Walter Bukowski, Lieutenant James
Mullarney, and Officer Robert Bartko’s (collectively, “Defendants”) Motion to Dismiss Plaintiff
Judge Carlia Brady’s (“Plaintiff”) Amended Complaint for failure to state a claim upon which
relief can be granted pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). Jurisdiction
is proper pursuant to 28 U.S.C. §§ 1331, 1343, and 1367. Venue is proper pursuant to 28 U.S.C.
§ 1391. This opinion is issued without oral argument pursuant to Rule 78. For the reasons
discussed below, Defendants’ motion is GRANTED IN PART and DENIED IN PART.

I.        FACTUAL AND PROCEDURAL BACKGROUND
       Plaintiff is a judge in the Superior Court of New Jersey, Middlesex County, and an Asian
American woman of Filipino descent. (Am. Compl. at Factual Allegations ¶¶ 1, 5.) The events
giving rise to this suit began in June 2013, when Defendants arrested Plaintiff for hindering
Case 2:19-cv-17868-SDW-ESK Document 21 Filed 04/17/20 Page 2 of 5 PageID: 584



apprehension of a fugitive. (Id. at Preliminary Statement.) At the time, Plaintiff lived with her
then-boyfriend, Jason Prontnicki, in her Woodbridge home. (Id. at Factual Allegations ¶¶ 7–8.)
Unbeknownst to Plaintiff, Mr. Prontnicki had outstanding warrants for second degree armed
robbery and unlawful possession of a weapon. (Id. ¶ 10.)
       Plaintiff alleges that she ended her romantic relationship with Mr. Prontnicki on June 9,
2013, when he loaned her car to his friend and was unable to return it to her. (Id. ¶¶ 11–13.) She
subsequently asked him to move out of her home and, on June 10th, went to the Woodbridge Police
Department to report her car missing or stolen. (Id. ¶¶ 13, 15.) Plaintiff alleges that one of the
Defendants then ran a background check on Mr. Prontnicki and discovered the outstanding
warrants for his arrest, at which point Officer Bartko, Sergeant Bukowski, and Lieutenant
Mullarney began interrogating her about her relationship with Mr. Prontnicki. (Id. ¶¶ 24–27.)
Following two hours of questioning, the three officers informed Plaintiff of Mr. Prontnicki’s
outstanding warrants and instructed her to call them if she learned Mr. Prontnicki’s location. (Id.
¶¶ 31–32, 38–39.)
        After Plaintiff returned home later that afternoon, Mr. Prontnicki returned as well and
entered her home without her permission. (Id. ¶¶ 44–47.) Plaintiff alleges that she did not call the
police because she was fearful for her safety and the safety of her elderly parents who were visiting.
(Id. ¶ 48.) According to Plaintiff, Mr. Prontnicki stayed for about an hour, during which time he
stated that he would be staying at his brother’s home. (Id. ¶¶ 50, 51.) Plaintiff claims that she
called and left a message for Officer Bartko minutes after Mr. Prontnicki left. (Id. ¶ 54.) Plaintiff
alleges that her voicemail included information about where Mr. Prontnicki planned to stay, but
that this portion of the voicemail was deleted in the copy that was later produced by Defendants.
(Id. ¶¶ 55, 56, 146–49.)
        The next day, Mr. Prontnicki called Plaintiff and the pair spoke for two hours. (Id. ¶¶ 62,
63.) After the call, Plaintiff called and left another voicemail for Officer Bartko to follow up on
her previous message. (Id. ¶ 66.) That afternoon, Mr. Prontnicki returned and again entered
Plaintiff’s home without her permission. (Id. ¶¶ 77, 78.) His entry was witnessed by Lieutenant
Murphy and Detective Grogan, who were surveilling Plaintiff’s home. (Id. ¶¶ 68–74.) Mr.
Prontnicki left Plaintiff’s home an hour later, at which point Woodbridge police officers arrested
him two blocks from the home. (Id. ¶¶ 83, 89.) Minutes later, the officers entered Plaintiff’s home
and also arrested her, without a warrant, allegedly for not calling the police while Mr. Prontnicki
was inside her home. (Id. ¶¶ 93, 95.)
        While in a holding cell, Plaintiff alleges that she informed Officer Bartko of the two
voicemail messages that she had left for him, and which he had not checked. (Id. ¶¶ 104–06.)
Plaintiff alleges that Officer Bartko then checked his messages and confirmed that Plaintiff had
attempted to inform him of Mr. Prontnicki’s whereabouts. (Id. ¶¶ 100, 111.) Despite this
admission, Plaintiff alleges, Defendants refused to dismiss the charges against her and instead
sought Complaint-Warrants against her for violations of the hindering statute, based on false
testimony that she never contacted the police. (Id. ¶¶ 115–35.)




                                                  2
Case 2:19-cv-17868-SDW-ESK Document 21 Filed 04/17/20 Page 3 of 5 PageID: 585



        Plaintiff alleges that she was then maliciously and baselessly prosecuted for almost five
years, until the remaining charges against her were dismissed on March 2, 2018. (Id. ¶ 163.)
Thereafter, on May 4, 2018, the Advisory Committee on Judicial Conduct (“ACJC”) filed a Formal
Complaint against Plaintiff, seeking her removal from the bench, based upon—Plaintiff alleges—
Defendants’ fabricated evidence and malicious charges. (Id. ¶ 180.) Over the course of seven
days in January and February 2019, the ACJC held a Formal Hearing in which Plaintiff was
represented by counsel, presented witnesses, and filed briefs. (D.E. 13-8 at 8–9; D.E. 17 at 3.)
Following the hearing, the ACJC recommended Plaintiff’s removal from the bench; the New
Jersey Supreme Court has not yet determined whether to adopt the ACJC’s recommendation. (See
D.E. 13-8 at 6, 11; D.E. 17 at 3, 25–26.)
        Plaintiff filed the instant suit on September 10, 2019 and filed her Amended Complaint one
day later. (D.E. 1, 2.) The Amended Complaint alleges ten counts: Pattern and Practice (Municipal
and Governmental Liability) (Count I); 1 Violations of 42 U.S.C. § 1983 for Malicious Prosecution
(Count II); Violations of 42 U.S.C. § 1985 for Conspiracy (Count III); Violations of 42 U.S.C.
§ 1983 for Supervisory Liability - Negligent Training (Count IV); Violations of 42 U.S.C. § 1983
for Negligent Hiring/Retention (Count V); Violations of 42 U.S.C. § 1983 for Race/Gender
Discrimination (Count VI); Violations of 42 U.S.C. § 1985(3) for Conspiracy with Racial Animus
(Count VII); Negligent and Intentional Infliction of Emotional Distress (Count VIII); Violations
of the New Jersey Civil Rights Act (Count IX); and Punitive Damages (Count X). Defendants
subsequently filed the instant motion to dismiss and the parties timely completed briefing. (D.E.
13, 17, 20.)

II.      LEGAL STANDARD
        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
rather than a blanket assertion, of an entitlement to relief”).
        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (citation omitted). However, “the tenet that a court must accept as true
all of the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

1
  The individual defendants are sued only in their individual capacity. However, Count I is a Monell claim, alleging
that the individual defendants’ § 1983 liability can be imputed to the Township of Woodbridge because their actions
were part of a municipal pattern or practice. (See D.E. 17 at 14–15 (citing Monell v. Dep’t of Soc. Servs. of City of
New York, 436 U.S. 658 (1978)).)



                                                         3
Case 2:19-cv-17868-SDW-ESK Document 21 Filed 04/17/20 Page 4 of 5 PageID: 586



III.     DISCUSSION
       Defendants argue that Plaintiff’s malicious prosecution and punitive damages claims
(Counts II and X) are barred by the collateral estoppel doctrine and that her remaining claims
(Counts I, III – IX) are barred by a two-year statute of limitations. (D.E. 13-8 at 15–28.) For the
reasons discussed below, this Court holds that Plaintiff may proceed with her malicious
prosecution and punitive damages claims but her remaining claims are time-barred.
         A.       Malicious Prosecution and Punitive Damages (Counts II and X)
         Defendants argue that the doctrine of collateral estoppel bars Plaintiff’s malicious
prosecution and punitive damages claims because the issues were fully litigated during the ACJC
proceeding. 2 (D.E. 13-8 at 22–27.) “Collateral estoppel bars a party to an earlier action from
litigating an issue in a later action if (1) the identical issue was previously adjudicated; (2) the issue
was actually litigated; (3) it was determined by a final and valid judgment; and (4) that
determination was essential to the prior judgment.” Jayasundera v. Garcia, 684 F. App’x 254,
255 (3d Cir. 2017) (citing Burlington N. R.R. Co. v. Hyundai Merch. Marine Co., 63 F.3d 1227,
1231–32 (3d Cir. 1995)).
        Here, the ACJ took no position on whether there was probable cause for Plaintiff’s arrest
and/or whether her prosecution was malicious. (See D.E. 13-7 (“ACJC Presentment”) at 43
(“[T]he sole issue before this Committee is not whether [Plaintiff], in failing to notify the
[Woodbridge Police Department] of Mr. Prontnicki’s whereabouts, committed a crime, but rather
whether [Plaintiff’s] conduct violated her ethical obligations under the Code of Judicial Conduct.”
(emphasis in original)).) In fact, the ACJC explicitly stated that it took “no position on the merits”
of the dismissal of the hindering charges against Plaintiff or on the State’s assertion that it “lacked
sufficient evidence to prove [Plaintiff’s] guilt beyond a reasonable doubt.” (Id. at 4–5.) Thus, the
sole issue that was adjudicated before the ACJC—whether Plaintiff violated the Code of Judicial
Conduct—is not “identical” to the issue of malicious prosecution that Defendants seek to preclude
from litigation in this matter. Because the first element of collateral estoppel cannot be met, see
Jayasundera, 684 F. App’x at 255, this Court will not dismiss Plaintiff’s claims for malicious
prosecution and punitive damages. 3
         B.       Remaining Claims (Counts I, III–IX)
        The statute of limitations for § 1983 actions in New Jersey is two years. See Backof v. N.J.
State Police, 92 F. App’x 852, 855 (3d Cir. 2004) (citing N.J. Stat. Ann. § 2A:14-2). “[A] cause
of action accrues, and the statute of limitations begins to run, when the plaintiff knew or should
have known of the injury upon which its action is based. The determination of the time at which
a claim accrues is an objective inquiry; we ask not what the plaintiff actually knew but what a

2
  More precisely, Defendants argue that Plaintiff’s claims are barred in their entirety by the doctrine of collateral
estoppel. However, because this Court will dismiss the remaining claims for being time-barred, it will only analyze
the doctrine of collateral estoppel as it applies to Plaintiff’s malicious prosecution and punitive damages claims.
3
 Because this Court holds that the ACJC’s recommendation cannot provide a basis for collateral estoppel of Plaintiff’s
claims, it denies Defendants’ request to stay this matter pending the New Jersey Supreme Court’s final decision
whether to adopt the recommendation. (See D.E. 13-8 at 29.)



                                                          4
Case 2:19-cv-17868-SDW-ESK Document 21 Filed 04/17/20 Page 5 of 5 PageID: 587



reasonable person should have known.” Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009) (internal
quotation marks and citations omitted).
        As Plaintiff was aware of her injury at the time of her arrest, the two-year limitations period
began to run on June 11, 2013, and expired in June 2015, absent some basis for a later accrual date
or equitable tolling. See Brown v. Elmwood Park Police Dep’t, Civ. No. 19-9565, 2019 WL
2142768, at *2 (D.N.J. May 16, 2019) (citing Kach, 589 F.3d at 634). 4 Plaintiff provides no such
basis here, arguing only that the claims are not time-barred because they are “ancillary” to her
timely filed § 1983 malicious prosecution claim. (See D.E. 17 at 13–17); see, e.g., Wallace v.
Kato, 549 U.S. 384 (2007) (holding that the statute of limitations for a claim seeking damages for
a false arrest in violation of the Fourth Amendment began to run when claimant was detained and
not when his criminal case was dismissed). Plaintiff’s § 1983 claims for false arrest, false
imprisonment, racial discrimination, and gender discrimination (Counts I and IV–VI), all of which
arise from her June 11, 2013 arrest, are therefore time-barred.
        Plaintiff’s §§ 1985 and 1985(3) conspiracy claims (Counts III and VII) are similarly barred
by the two-year statute of limitations. See Cito v. Bridgewater Twp. Police Dep’t, 892 F.2d 23, 25
(3d Cir. 1989); see also Jones v. Middletown Twp., 253 Fed. Appx. 184, 187 (3d Cir. 2007). The
same is true for her state law claims (Count VIII and IX). See Fraser v. Bovino, 721 A.2d 20, 25
(N.J. Super. Ct. App. Div. 1998); Dean v. Deptford Twp., Civ. No. 13-5197, 2015 WL 13640263,
at *1 (D.N.J. Apr. 1, 2015) (citations omitted). Counts I and III – IX are therefore dismissed with
prejudice.

IV.      CONCLUSION
     For the reasons set forth above, Defendants’ motion is GRANTED IN PART and
DENIED IN PART. An appropriate order follows.


                                                                      /s/ Susan D. Wigenton
                                                                  SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Edward S. Kiel, U.S.M.J.




4
 At the very latest, the limitations period began to run on September 6, 2013, when Plaintiff’s attorney filed an Initial
Notice of Claim for Damages with the Township of Woodbridge, which contained factual allegations and claimed that
employees of the Woodbridge Police Department were liable to Plaintiff for her “false arrest, false imprisonment,
malicious prosecution, violation of her Fourth and Fourteenth Amendment rights, violation of New Jersey’s
Constitution and Civil Rights Laws as well as numerous other torts.” (D.E. 13-3.). The claims are time-barred in
either case.



                                                           5
